Citation Nr: 1809690	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2017, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for a psychiatric disability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Board notes that the Veteran has not yet been provided a VA examination concerning the claim for service connection for a psychiatric disability.  Therefore, on remand an examination must be scheduled and an opinion as to the etiology of any psychiatric disability must be requested.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request complete service personnel records from the appropriate repository, to include the records of any disciplinary actions during service.

2.  Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.  

3.  Request copies of any information relating to treatment for a psychiatric disability while the Veteran was in service.  In particular, request information related to an August, 8, 1978, service treatment record that shows that the Veteran was treated for hyperventilation syndrome and indicates that the Veteran was referred for a mental health evaluation, and whether a mental health evaluation occurred after that referral.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the lay statements and hearing testimony of record regarding the stressors the Veteran contends he was exposed to while in service.

(a)  The examiner should diagnose and identify all psychiatric disabilities present.

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is due to or related to active service, or is related to treatment for hyperventilation syndrome during service and referral for mental health evaluation on August 8, 1978.

(c)  The examiner should provide commentary as to the effect of the psychiatric disability on the Veteran's occupational and social functioning.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

